DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species V, FIG. 43, and claims 1-18 in the reply filed on 02/10/2021 is acknowledged. It appears at least claim 3 does not read on the elected species. However, in the spirit of compact prosecution, all claims 1-18 are examined in this Office Action. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2020, 03/31/2020, 04/16/2020, 0.8/03/2020, and 01/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “the first inductor and the second inductor are different” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it’s not clear what’s intended by “the first inductor and the second inductor are different.” When there are two inductors, they have to be “different” inductors. Applicant should clarify what is the difference, such as different in shape, size, properties, etc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tung et al. (U.S. PG. Pub. No. 2014/0167896 A1) in view of Henning et al. (U.S. Patent No. 3,491,318).
With respect to claim 1, Tung teaches an apparatus 200 (FIG. 3), comprising: 
a substrate (rectangular prism); 
a first inductor (e.g. left inductor 100) residing in the substrate and comprising a first conductive path (coil path of inductor left inductor 100) that extends from a first terminal (first end) to a second terminal (second end), wherein: 
the first conductive path has a shape corresponding to a first two-dimensional (2D) line laid over a first three-dimensional (3D) volume such that the first inductor forms 
the first plane and the second plane are substantially orthogonal to one another; and 
a second inductor (right inductor 100) residing in the substrate and near the first inductor, and comprising a second conductive path (coil path of inductor left inductor 100) that extends from a third terminal (first terminal of second inductor) to a fourth terminal (second terminal of second inductor), wherein: 
the second conductive path has a shape corresponding to a second 2D line laid over a second 3D volume such that the second inductor forms a fifth turn (e.g. turn in width direction of the back side conductor path) and a sixth turn (e.g. turn in width direction of the front side conductor path) that face one another and are substantially symmetrical with respect to a third plane (vertical plane in in center), and forms a seventh turn (vertical turn) with respect to a fourth plane (horizontal plane); and 
the third plane and the fourth plane are substantially orthogonal to one another (para. [0023]). Tung does not expressly teach the first conductive path has a shape corresponding to a first two-dimensional (2D) lobe, a fourth turn that are substantially symmetrical and face one another with respect to a second plane; the second conductive path has a shape corresponding to a second 2D line lobe; and a eight turn that are substantially symmetrical and face one another with respect to a fourth plane.
Henning et al., hereinafter referred to as “Henning,” teaches an apparatus  (Fig. 1), wherein the first conductive path (e.g. conductor path of inductor 10) has a shape corresponding to a first two-dimensional (2D) lobe laid over a first three-dimensional (3D) volume such that the 
the first plane and the second plane are substantially orthogonal to one another; and 
a second inductor (right inductor 100) residing in the substrate and near the first inductor, and comprising a second conductive path (coil path of inductor left inductor 100) that extends from a third terminal (first terminal of second inductor) to a fourth terminal (second terminal of second inductor), wherein: 
the second conductive path (e.g. conductor path of inductor 11) has a shape corresponding to a second 2D line lobe laid over a second 3D volume such that the second inductor forms a fifth turn (e.g. horizontal turns at back side) and a sixth turn (e.g. horizontal turn at front side) that face one another and are substantially symmetrical with respect to a third plane (vertical plane in in center), and forms a seventh turn (e.g. vertical turn at left side) and a eight turn (e.g. vertical turn at right side) that are substantially symmetrical and face one another with respect to a fourth plane (horizontal plane) (col. 3, lines 545-68). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the two dimensional (2D) lobe inductors as taught by Henning to the apparatus of Tung to provide a magnetic field with a deep, large volume magnetic well, and the access to the interior of this well remains excellent (col. 3, lines 2-9).
 With respect to claim 2, Tung in view of Henning teaches the apparatus of claim 1 wherein the first inductor and the second inductor are identical (Tung, para. [0023]). 
With respect to claim 3, best understood in view of 35 USC 112 second paragraph rejection, Tung in view of Henning teaches the apparatus of claim 1, wherein the first inductor and the second inductor are different. The first and second inductors are different inductors. So, 
With respect to claim 4, Tung in view of Henning teaches the apparatus of claim 1 wherein the first plane and the third plane are a same plane, and the second plane and the fourth plane are a same plane (Tung, para. [0023]). 
With respect to claim 5, Tung in view of Henning teaches the apparatus of claim 1 wherein the substrate comprises: 
a substrate body (body of the substrate); and 
a metallic structure (magnetic structure to form the first and second inductors), which is formed by conductive layers and vias, integrated into the substrate body, wherein the first inductor and the second inductor are at least partially formed from the conductive layers and the vias (Tung, para. [0023]). 
With respect to claim 6, Tung in view of Henning teaches the apparatus of claim 5 wherein the conductive layers are within the substrate body and on a surface of the substrate body (Tung, para. [0023]). The inductors are on the bottom surface of the substrate. The claim does not also require the conductor layers to be in direct contact with a surface of the substrate. Furthermore, the claim does not reflect that the conductive layers exposed from the substrate. Accordingly, with broadest reasonable claim interpretation, Tung teaches the features of claim 6.
With respect to claim 7, Tung in view of Henning teaches the apparatus of claim 5 wherein the conductive layers are within the substrate body and not on a surface of the substrate body (Tung, para. [0023]). 
With respect to claim 8, Tung in view of Henning teaches the apparatus of claim 1 wherein: 

the second inductor is configured to generate a magnetic field so that magnetic field lines inside the second inductor are predominately constructive but also substantially cancel near a geometric centroid of the second inductor (Tung, para. [0023], Henning, col. 3, lines 45-68). Tung in view of Henning teaches the claimed structure. Therefore, the apparatus of Tung in view of Henning would have the features of claim 8.
With respect to claim 9, Tung in view of Henning teaches the apparatus of claim 8 wherein a largest dimension of the first inductor is less than or equal to 12 millimeters, and a largest dimension of the second inductor is less than or equal to 12 millimeters (Tung, para. [0028]). Tung in view of Henning does not expressly teach a largest dimension of the first inductor is less than or equal to 10 millimeters, and a largest dimension of the second inductor is less than or equal to 10 millimeters. It would be within the skill of a person with ordinary skill in the art to reduce the largest dimension of the first and second inductors to less than or equal to 10 mm to reduce size or cost. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the claimed largest dimension as claimed, as would be obvious over Tung, to reduce size and or cost to meet design requirements.
With respect to claim 10, Tung in view of Henning teaches the apparatus of claim 9 wherein the first inductor is configured to have a quality factor of between 100 and 500 at operating frequencies of between 100 MHz and 10 GHz, and the second inductor is configured to have a quality factor of between 100 and 500 at operating frequencies of between 100 MHz and 10 GHz. The device of Tung in view of Henning would have the claimed features because the apparatus of Tung in view of Henning is slightly larger than the present invention, and 
With respect to claim 11, Tung in view of Henning teaches the apparatus of claim 1 wherein the first 2D lobe is open so as to define a gap (space between terminals) in the first 2D lobe between the first terminal and the second terminal, and the first 2D lobe is formed such that the first 2D lobe extends out of the first terminal away from the gap and loops back to the second terminal towards the gap (Henning, col. 3, lines 52). 
With respect to claim 12, Tung in view of Henning teaches the apparatus of claim 1 wherein the second 2D lobe is open so as to define a gap (space between terminals) in the second 2D lobe between the third terminal and the fourth terminal, and the second 2D lobe is formed such that the second 2D lobe extends out of the third terminal away from the gap and loops back to the fourth terminal towards the gap (Henning, col. 3, lines 52). 
With respect to claim 13, Tung in view of Henning teaches the apparatus of claim 1 wherein: the first 2D lobe is shaped approximately as one of a group consisting of a polygon, a rectangle, a square, an ellipse, and a circle; and the first 3D volume is shaped approximately as one of a group consisting of a polyhedron, a rectangular cuboid, a cube, an ellipsoid, and a sphere (Tung, para. [0023], Henning, col. 3, lines 45-68). 
With respect to claim 14, Tung in view of Henning teaches the apparatus of claim 1 wherein: the first 2D lobe is shaped approximately as a first open polygon and a second open polygon connected to one another, or approximately as a first open ellipse and a second open ellipse connected to one another; and the first 3D volume is shaped approximately as a polyhedron or an ellipsoid (Tung, para. [0023], Henning, col. 3, lines 45-68). 
With respect to claim 15, Tung in view of Henning teaches the apparatus of claim 14 wherein: the first open polygon is shaped approximately as a first hexagon or a first octagon; and the second open polygon is shaped approximately as a second hexagon or a second octagon (Tung, para. [0023], Henning, col. 3, lines 45-68). 
With respect to claim 16, Tung in view of Henning teaches the apparatus of claim 1 wherein: the second 2D lobe is shaped approximately as one of a group consisting of a polygon, a rectangle, a square, an ellipse, and a circle; and the second 3D volume is shaped approximately as one of a group consisting of a polyhedron, a rectangular cuboid, a cube, an ellipsoid, and a sphere (Tung, para. [0023], Henning, col. 3, lines 45-68). 
With respect to claim 17, Tung in view of Henning teaches the apparatus of claim 1 wherein: the second 2D lobe is shaped approximately as a first open polygon and a second open polygon connected to one another, or approximately as a first open ellipse and a second open ellipse connected to one another; and the second 3D volume is shaped approximately as a polyhedron or an ellipsoid (Tung, para. [0023], Henning, col. 3, lines 45-68). 
With respect to claim 18, Tung in view of Henning teaches the apparatus of claim 17 wherein: the first open polygon is shaped approximately as a first hexagon or a first octagon; and the second open polygon is shaped approximately as a second hexagon or a second octagon (Tung, para. [0023], Henning, col. 3, lines 45-68). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Noma et al. (U.S. Patent No. 7,973,633 B2) teaches different inductors having different size. A list of other pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837